DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim does not meet the structural requirements of a “machine”.  Section 2106.03 of the MPEP defines a machines as:
 A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices." Digitech, 758 F.3d at 1348-49, 111 USPQ2d at 1719 (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)). This category "includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result." Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)).
The claims fail to provide any parts or structural makeup of the claimed electronic device and thus is rejected as being directed to non-statutory subject matter.

Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GAO et al. “Gao” US 2020/0146036.

Regarding claims 1 and 11, Gao teaches an electronic device and method configured as a user equipment for communication, the UE configured to: 
insert a first cyclical redundancy check into a transport block (CRC is added to a transport block (301 of Figure 3) and Paragraph 165); 

receive a preemption indicator for part of a first physical resource (terminal obtains (receives) a third indicating field; Paragraph 167.  This field is viewed as a preemption indicator.  Paragraphs 121-122 discuss the preemption of transmission); 
select a first part of the codeword for rate matching with a length based on a received uplink grant and the received preemption indicator (after the third indicating field is obtained, the codeword is rate matched (step 307 of Figure 3).  The rate matching is based on the third indicating field (preemption indicator) and done after the reception of scheduling information which is viewed as the uplink grant information; Paragraphs 163 and 166 wherein data is rate matched and punctured); 
transmit the first part of the codeword using the first physical resource (the codeblocks are transmit over a resource; Paragraphs 165-166); 
select a second part of the codeword insert a second cyclical redundancy check in the selected second part of the codeword and transmit the second part of the codeword using a second physical resource (each codeblock has a CRC added to it which is then rate matched before being concatenated to transmission on a resource; Paragraphs 165-163 see also Figure 3.  There are a plurality of resources that the various codeblocks are mapped to and thus there is a first and second resource).

Regarding claims 2 and 12, Gao teaches the device receives the grant to transmit the TB using the first resource (UE receives the scheduling information from .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of NOH et al. “Noh” US 2020/0153549.

Regarding claims 3 and 13, Gao does not expressly disclose FEC; however, Noh teaches attaching CRC to transport blocks; Figure 9.  Noh further teaches using forward error correction code for transmitting the encoded information; Paragraph 49.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Gao to include using FEC as taught by Noh.


Regarding claims 4 and 14, Gao teaches multiple parts of codeblocks and each one has their own CRC but does not expressly disclose FEC; however, Noh teaches attaching CRC to transport blocks; Figure 9.  Noh further teaches using forward error correction code for transmitting the encoded information; Paragraph 49.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Gao to include using FEC as taught by Noh.
	One would be motivated to make the modification such that that receiving side can correct errors during transmission as taught by Noh; Paragraph 49.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of 3GPP “On UL multiplexing between eMBB and URLLC” published March2, 2018 R1-1802549 submitted in Applicant’s IDS, hereinafter “3GPP”.

Regarding claims 5 and 15, the prior art does not disclose the first part includes bits before the preemption and the second part of the codeword comprises bits after the preemption; however, 3GPP teaches transmission of information prior to a pause (i.e. preemption) first 4 gray blocks of Figure 1, and then transmits remaining bits after the pause (preemption) last 2 gray blocks of Figure 1.

	One would be motivated to make the modification such that latency critical URLLC transmission can be scheduled as taught by 3GPP; Page 3 Section 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRANDON M RENNER/Primary Examiner, Art Unit 2419